 

AO 465 (Rev, 6/85) Waiver of Indictment = Ht E AR
UNITED STATES DISTRICT COURT
FOR THE ELL EPR 33 Pl as} |
MIDDLE DISTRICT OF FLORIDA __

FORT MYERS DIVISION . ,
UNITED STATES OF AMERICA WAIVER OF INDICTMENT
Vv. Criminal Case No.
EVERETT THOMAS LITTLE A: N-th- WD -g Pr-M han

I, Everett Thomas Little, the above named defendant, who is accused of
intentionally damaging and destroying the property of a facility providing
reproductive health services, in violation of Title 18, U.S.C., § 248(a)(3), being
advised of the nature of the charge, the proposed Information, and of my rights,
hereby waive prosecution by Indictment and consent that the proceeding may be by
Information rather than by Indictment. Pursuant to Fed. R. Crim. P. 7(b), I will

confirm this waiver in open court at arraignment or other hearing.

cual |b

Everett Thomas Little

 

Michael F. Hornu
Counsel for Defendant

Before

 

Judicial Officer

 
